Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2020 has been entered.
 
Claim Objections
Claims 9-13 are objected to because of the following informalities: Claim 9 depends on canceled claim, for examination purposes it will be assumed that claim 9 is dependent of claim 1. Claims 10-13 inherited said deficiency by virtue of dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 3-8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeine (U.S. 2010/0315045) in view of Yap (U.S. 7,084,811)
Regarding claim 1, Zeine teaches a plurality of radiators configured to radiate electromagnetic waves (see power transmission grid 101a para 0046 -0047 Fig. 2A) at least one receiver configured to receive the electromagnetic waves scattered by one or more objects present in the path of the radiated electromagnetic waves (see power receiver 330b  para Fig. 2A), a controller configured to apply a scattering algorithm to data representative of the scattered electromagnetic waves and received by the receiver to construct a scattering behavior of the one or more objects (see para 0051-0054 Fig. 1B), said controller further configured to vary phases of the electromagnetic waves to compensate for the constructed scattering behavior so as to wirelessly power a first device positioned away (see para 0051-0054 Fig. 1B).
Zeine does not disclose a specific type of antenna system of an RF lens. 
However, Yap in the field of steerable antennas such as phase arrays teaches that RF lens (see Col 1 line 15-36).
Zeine and Yap are in the field of steerable antennas and focused beams. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeine with the teachings of Yap by modifying the phase array with a RF lens in order to allow beam formation with greater precision.
Regarding claim 3, Zeine in view of Yap disclose further comprising tracking a position of the first device in accordance with the constructed scattering behavior (see para 0051-0054 Fig. 1B; Zeine).  
Regarding claim 4, Zeine in view of Yap disclose comprising varying phases of the plurality of radiators in accordance with the constructed scattering behavior so as to cause the scattered waves to power the first device (see para 0012 AND 0032, Fig. 1B; Zeine).  
Regarding claim 5, Zeine in view of Yap disclose comprising varying amplitudes of the plurality of radiators in accordance with the constructed scattering behavior so as to cause the scattered waves to power the first device(see para 0012 AND 0032, Fig. 1B; Zeine).  
Regarding claim 6, Zeine in view of Yap disclose comprising varying polarization of the plurality of radiators in accordance with the constructed scattering behavior so as to cause the scattered waves to power the first device (see para 0031-0039, Fig. 1B; Zeine).  
Regarding claim 7, Zeine in view of Yap disclose comprising varying phases of the plurality of radiators to minimize the scattering (see para 0031-0039, Fig. 1B; Zeine).  
Regarding claim 8, Zeine in view of Yap disclose said RF lens constructs the scattering behavior periodically (see para 0031-0039 and 0053, Fig. 1B; Zeine).  
Regarding claim 15, Zeine in view of Yap disclose said first device and RF lens are positioned indoor (see para 0064; Zeine).  
Regarding claim 17, Zeine in view of Yap disclose wherein each of the first plurality of radiators comprises a receiver to receive a signal transmitted by the first device to track a position of the first device (see para 0051-0054 Fig. 1B; Zeine).  
Regarding claim 18, Zeine in view of Yap disclose the signal transmitted by the first device is transmitted in response to the electromagnetic waves transmitted by the RF lens (see para 0051-0054 Fig. 1B; Zeine).  
Regarding claim 19, Zeine in view of Yap disclose said RF lens comprises a control circuit configured to dynamically change phases of the electromagnetic waves radiated by the first plurality of radiators in response to movements of the first device (see para 0051-0054 Fig. 1B; Zeine).
Regarding claim 21, Zeine in view of Yap disclose the position of the first device is tracked in accordance with an estimation algorithm (see para 0051-0054 Fig. 1B; Zeine).
Regarding claim 22, Zeine in view of Yap disclose the position of the first device is tracked in accordance with a travel time of the electromagnetic waves transmitted from the RF to the first device and a travel time of a response signal transmitted by the first device (see para 0051-0054 Fig. 1B; Zeine).
Regarding claim 24, Zeine in view of Yap disclose a frequency of the electromagnetic waves radiated by the first plurality of radiators is selected from a group consisting of 5.8 GHz, 10 GHz, and 24 GHz (see para 0031-0034; Zeine).
Regarding claim 25, Zeine in view of Yap disclose a wavelength of the electromagnetic waves radiated by the first plurality of radiators is in mm-wave band (see para 0031-0034 & 0042; Zeine).
Regarding claim 26, Zeine in view of Yap disclose 9 wherein a frequency of the electromagnetic waves radiated by the first plurality of radiators is different from a frequency of the reference signal (see para 0031-0034 & 0042; Zeine).
Regarding claim 27, Zeine in view of Yap disclose comprising varying phases of the plurality of radiators to maximize power transfer efficiency from the RF lens to the first device (see para 0031-0034 & 0042; Zeine).
Regarding claim 28, Zeine in view of Yap disclose wherein said first device periodically sends information about the power it receives to the RF lens (see para 0058; Zeine).

Claims 9-13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zeine (U.S. 2010/0315045) in view of Yap (U.S. 7,084,811) as applied to claim 1 above, and further in view of Takei (U.S. 2014/0112409 A1).
Regarding claim 9, Zeine in view of Yap disclose the RF lens of claim 1 yet do not disclose comprising a first plurality of locked-loop circuits each associated with a different one of the first plurality of radiators, wherein said first plurality of locked-loop circuits are locked to a same reference signal.  
Takei, in the art of wireless transmitter, a wireless receiver, and a wireless communication system teaches a first plurality of locked-loop circuits each associated with a different one of the first plurality of radiators (see Variable Oscillators 12-1, 12-2 para 0035-0040, Figs. 1A & 2A), wherein said first plurality of locked-loop circuits are locked to a same reference signal (see f0 para 0035-0040, Figs. 1A & 2A).
Zeine, Yap and Takei are in the field of wireless electromagnetic exchange and control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeine in view of Yap with the teachings of Takei by having a first plurality of locked-loop circuits each associated with a different one of the first plurality of radiators, wherein said first plurality of locked-loop circuits are locked to a same reference signal to allow directional steering of the transmitted signal regardless of scattering object in the exchange path.
Regarding claim 10, Zeine, Yap in view of Takei disclose each of the first plurality of locked-loop circuits is configured to vary a phase of the electromagnetic wave transmitted by the locked-loop circuit's associated radiator (see (f0+Δf) and (f0-Δf) para 0035-0040, Figs. 1A & 2A; Takei).  
Regarding claim 11, Zeine, Yap in view of Takei disclose each of the first plurality of locked-loop circuits is configured to vary of an amplitude of the electromagnetic wave transmitted by the locked-loop circuit's associated radiator (see para 0052-0053, Figs. 1A & 2A; Takei).  
Regarding claim 12, Zeine, Yap in view of Takei disclose each of the first plurality of locked-loop circuits is configured to vary a frequency of the electromagnetic wave transmitted by the locked-loop circuit's associated radiator (see para 0052-0053, Figs. 1A & 2A; Takei).  
Regarding claim 13, Zeine, Yap in view of Takei disclose wherein each of the first plurality of locked-loop circuits is configured to vary a polarization of the electromagnetic wave transmitted by the locked-loop circuit's associated radiator (see (f0+Δf) and (f0-Δf) para 0035-0040, Figs. 1A & 2A; Takei).  
Regarding claim 16, Zeine in view of Yap disclose the RF lens of claim 1 yet do not disclose wherein each of the first plurality of radiators comprises a programmable delay element.  
Takei, in the art of wireless transmitter, a wireless receiver, and a wireless communication system teaches each of the first plurality of radiators comprises a programmable delay element (see modulators 13-1, 13-2, para 0035, 0040 & 0052).
Zeine, Yap and Takei are in the field of wireless electromagnetic exchange and control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeine in view of Yap with the teachings of Takei by having each of the first plurality of radiators comprises a programmable delay element in order to improve fine control and beam directionality.  

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeine (U.S. 2010/0315045) in view of Yap (U.S. 7,084,811), and further in view of Loke (U.S. 2008/0116847).
Regarding claim 14, Zeine in view of Yap disclose the RF lens of claim 1 yet do not disclose wherein said RF lens is further configured to charge a second device concurrently with the first device.  
Loke in the field of wireless charging teaches wherein said RF lens is further configured to charge a second device concurrently with the first device (see para 0083-0084).  
Zeine, Yap and Loke are in the field of wireless signal control and manipulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeine in view of Yap with the teachings of Loke by having said RF lens is further configured to charge a second device concurrently with the first device in to allow changing of multiple devices that can create an improved user experience while reducing the cost of extra equipment.
Regarding claim 20, Zeine teaches a plurality of radiators configured to radiate electromagnetic waves (see power transmission grid 101a para 0046 -0047 Fig. 2A); at least one receiver configured to receive the electromagnetic waves scattered by one or more objects present in the path of the radiated electromagnetic waves (see power receiver 330b  para Fig. 2A); and a controller configured to apply a scattering algorithm to data representative of the scattered electromagnetic waves and received by the receiver to construct a scattering behavior of the one or more objects (see para 0051-0054 Fig. 1B), 
Zeine does not disclose a specific type of antenna system of an RF lens wherein the first plurality of radiators are formed in a first tile adapted to be positioned  directly next to a second tile comprising a second plurality of radiators, said first and second tiles being in electrical communication with one another and operating in concert to radiate electromagnetic waves to power a device. 
However, Yap in the field of steerable antennas such as phase arrays teaches that RF lens (see Col 1 line 15-36).
Zeine and Yap are in the field of steerable antennas and focused beams. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeine with the teachings of Yap by modifying the phase array with a RF lens in order to allow beam formation with greater precision.
The combination Zeine in view of Yap do not disclose wherein the first plurality of radiators are formed in a first tile adapted to be positioned  directly next to a second tile comprising a second plurality of radiators, said first and second tiles being in electrical communication with one another and operating in concert to radiate electromagnetic waves to power a device.
Loke in the field of wireless charging teaches wherein the first plurality of radiators are formed in a first tile adapted to be positioned  directly next to a second tile comprising a second plurality of radiators, said first and second tiles being in electrical communication with one another and operating in concert to radiate electromagnetic waves to power a device (see para 0083-0085, Fig. 12).
Zeine, Yap and Loke are in the field of wireless signal control and manipulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeine in view of Yap with the teachings of Loke by having the first plurality of radiators are formed in a first tile adapted to be positioned  directly next to a second tile comprising a second plurality of radiators, said first and second tiles being in electrical communication with one another and operating in concert to radiate electromagnetic waves to power a device in order to provide a larger surface that can accommodate larger or multiple devices. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zeine (U.S. 2010/0315045) in view of Yap (U.S. 7,084,811) as applied to claim 1 above, and further in view of Bennett (U.S. 2010/0033021).
Regarding claim 23, Zeine in view of Yap disclose the RF lens of claim 3 yet do not disclose the position of the first device is tracked using a signal selected from a group consisting of WiFi and GPS signals .
Bennett in the field of wireless charging of a battery powered device teaches the position of the first device is tracked using a signal selected from a group consisting of WiFi and GPS signals (see para 0023 & 0043). 
Zeine, Yap and Bennett are in the field of wireless signal control and manipulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeine in view of Yap with the teachings of Loke by having the position of the first device is tracked using a signal selected from a group consisting of WiFi and GPS signals in order to allow use of standard protocols that permit accurate tracking.  

. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        February 12, 2021